Citation Nr: 0422270	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for tinnitus.  

3.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for a right hand 
gunshot wound, with deformity and loss of motion of the index 
finger, degenerative arthritis of the thumb, carpometacarpal 
joint, and long finger strain, currently rated as 40 percent 
disabling.  

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from December 1966 to 
January 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In June 
2003, the Board remanded the issues to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that the appeal in regard to service 
connection for hepatitis is remanded to the AOJ via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.  The issue of TDIU is held in abeyance pending the 
development requested in the remand.


FINDINGSOF FACT

1.  Tinnitus is attributable to service.  

2.  PTSD is manifested by mild symptoms of social and 
occupational impairment.  

3.  The right fingers are not ankylosed and there is no loss 
of use.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for assignment of an evaluation in excess of 
10 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002).  38 C.F.R. § 4.130, Diagnostic Code 9411.

3.  The criteria for an evaluation in excess of 40 percent 
for right hand gunshot wound, with deformity and loss of 
motion of the index finger, degenerative arthritis of the 
thumb, carpometacarpal joint, and long finger strain, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Diagnostic Codes 5010-5222 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service entrance examination report shows that the ears 
and drums were normal.  A July 1967 treatment record reflects 
a complaint of tinnitus.  Service records reflect that the 
appellant was a batteryman.  

On VA examination in May 2000, the examiner noted that the 
appellant had worked as a carpenter for the previous 28 
years.  The appellant related that had begun to have 
difficulties with pain and discomfort in the metacarpal 
phalangeal joints of the middle finger, thumb, and index 
finger.  The appellant complained of swelling and morning 
stiffness in all of his fingers of the right hand, muscular 
spasms and cramping in the index and middle fingers and 
thumb, and diminished grip.  The appellant conveyed that he 
had loss of range of motion, fatigue, or incoordination on a 
daily basis.  

On examination of the right hand, obvious deformity of the 
index finger of the right hand with some medial deviation and 
thickening of the proximal phalanx was noted.  He was able to 
approximate the index finger to within 5 cm of the median 
crease.  The remaining digits approximated to within 1 cm of 
the median crease with the exception of the thumb, which was 
2 cm.  Considerable thickening of the carpal/metacarpal joint 
of the right thumb and some thickening of the 
meatacarpal/phalangeal joint of the index finger was noted, 
along with palpable tenderness.  The scar was not tender over 
the finger that was injured by the gunshot wound and not 
affixed to any underlying structures.  Scars were noted, 
anteriorly and posteriorly.  Sensation was intact with the 
exception of the index finger, which had diminished 
sensation, distally.  

The diagnosis was gunshot wound, right hand, with residual 
deformity and loss of range of motion in the index finger and 
degenerative joint disease, right first metacarpal-phalangeal 
joint.  The examiner stated that the appellant had had to do 
carpentry work over ten years gripping things, to include 
saws and pieces of wood, using the thumb and middle finger 
rather than index finger, resulting in excess stress to those 
joints causing degenerative joint disease.  Considerable 
discomfort in the joints was noted.  The examiner notes that 
the index finger itself was quite dysfunctional.  The 
examiner stated that it was questionable whether the 
appellant would be able to work the rest of his life as a 
carpenter due to the disability.  

An April 2002 VA outpatient treatment record reflects primary 
complaints of sleep disturbance and chronic anxiety.  The 
appellant endorsed a history of fatigue, poor energy, poor 
motivation, anhedonia, and a history of hypervigilance.  

He denied symptoms or history consistent with suicidal 
thoughts, panic attack disorder, mania or hypomania or 
psychotic features, avoidance of activities or places or 
people, history of inability to recall any aspects of 
service, detachment or estrangement from others, restricted 
range of affect, a foreshortened sense of the future, 
difficulty concentrating, and a history of violence.  

The examiner noted that, initially, the appellant denied 
self-harm behaviors.  The examiner stated that the appellant 
later speculated that the service-connected self-inflicted 
hand injury he suffered during service in Vietnam might not 
have been accidental.  The examiner noted that the action was 
an effort to remove himself from a dangerous situation.  

Occasional disturbing dreams or nightmares of in-service 
events were noted.  Periods of irritability and anger, toward 
no one in particular, were noted.  The report of examination 
notes the appellant's employment had been primarily in the 
construction industry and that he had owned his own 
construction and contracting company.  The examiner noted 
that the appellant was involved in social service work and 
working as a victims' advocate.  

On examination, the appellant was noted to be very well 
groomed, pleasant, and cooperative.  Good eye contact was 
noted.  No psychomotor agitation or retardation was noted.  
His speech had a regular rate and rhythm.  Normal volume was 
noted.  A good vocabulary was noted to be appropriate to the 
background.  His mood was 3-4 on a scale of 10, with 10 being 
the best.  His affect was noted to be broad and full-ranged.  
His thought processes were logical and goal-directed.  No 
psychotic features were noted.  No suicidal or homicidal 
ideation was noted.  He was oriented times three.  
Concentration and memory were noted to be intact.  His fund 
of knowledge was good.  Abstraction was noted to be 
appropriate.  The relevant diagnosis was rule out PTSD.  A 
global assessment of functioning (GAF ) of 55 was assigned.  
Symptoms of PTSD were noted.  The examiner stated that the 
appellant did not meet the full criteria for a diagnosis of 
PTSD.  

In a May 2002 VA outpatient treatment record, the appellant 
complained primarily of sleep difficulty.  Additional 
complaints were noted to include an occasional sense of 
spontaneous tearfulness.  The examiner noted no actual 
tearfulness.  There was no suicidal or homicidal ideation.  
The appellant stated that his mood was fine and that his 
appetite was at a good baseline.  The examiner noted that 
mental status was unchanged.  The relevant assessment was 
rule out PTSD.  

On VA examination in July 2002, the examiner stated that he 
had reviewed the claims file.  The report of examination 
notes that the appellant had worked as a licensed general 
contractor for many years and was employed as a carpenter.  
The report of examination notes that he resided with his wife 
of 12 years and their three children.  The examiner stated 
that the appellant was in the VA vocational rehabilitation 
program, attended college, and hoped to obtain a drug and 
alcohol counselor certificate.  

The appellant complained of frequent intrusive recollections 
of events in Vietnam, and of a chronically anxious and 
irritable mood.  He estimated having nightmares of 
experiences in Vietnam approximately twice per month.  He 
stated that he had been verbally violent toward his ex-wives 
prior to divorce.  He complained of hypervigilance, an 
exaggerated startle response, and occasional concentration 
problems.  He denied a history of suicidal or psychotic 
ideation.  He stated he had homicidal ideation.  No specific 
plan was noted.  

On examination, he was cooperative, casually dressed, 
adequately groomed, and oriented to person, place, and time.  
The examiner noted that the appellant was not oriented to the 
purpose of the evaluation.  He displayed a restricted range 
of affect.  Recent and remote memory abilities  were noted to 
appear to be within the average range.  There was no 
impairment of thought process or communication.  The report 
notes that the appellant appeared to be fully capable of 
maintaining adequate personal hygiene.  There was no evidence 
of obsessive or ritualistic behavior.  

The examiner opined that the appellant appeared to meet the 
criteria for chronic mild symptoms of PTSD.  The examiner 
stated that he had mild overall social, industrial, and 
emotional impairment as a result of the symptoms.  The 
pertinent diagnosis was PTSD, chronic and mild.  A GAF of 65 
was assigned.  

On VA examination in July 2002, the appellant complained of 
right hand swelling every night.  The report of examination 
notes that he worked as a carpenter and had to hold a hammer 
for framing and sawing, and that his hand swelled every 
night.  The appellant stated that he normally had a loss of 
40-50 percent of range of motion, strength, and coordination 
associated with the right hand due to the finger gunshot 
wound.  The appellant stated that he had 30 percent of range 
of motion, strength, coordination and fatigability with 
flare-ups, which he noted occurred every couple of weeks and 
lasted a day or two.  
 
On examination, there was gross deformity of internal 
rotation and abnormality in the index finger with a visible 
malalignment in all planes.  The metacarpal phalangeal joint 
had 0 to 65 degrees of flexion.  The opposite extremity had 
from 0 to 90 degrees of flexion.  At the distal 
interphalangeal joint he had 0 extension and 0 flexion, 
actively.  At the proximal interphalangeal joint he had 20 
degrees of flexion to 60 degrees.  He had no terminal 
extension.  He had decrease in sensation mildly, over the tip 
of the index finger.  Two-point discrimination was noted to 
be 50/50 and somewhat intact.  At fingers three, four, and 
five, the metacarpal phalangeal joint on the right was 85 
degrees and the opposite metacarpal phalangeal joint was 90 
degrees.  On the proximal interphalangeal joint he had 95 
degrees on the right three, four, and five, and on the left 
he had 100 degrees.  At the distal interphalangeal joint on 
the right at three, four, and five he had 30 degrees and on 
the left he had 50 degrees.  He was able to touch is distal 
palmar crease with all his index fingers on the left and was 
unable to do so on the right.  The examiner noted that he was 
"just short" of doing such.  There was no obvious atrophy 
in the thenar eminence or hyperthenar eminence.  He had 
negative Tinel's sign at the wrist and negative Phalen's 
sign.  Sensation was intact throughout the rest of the hand.  
On the thumb, he had full extension, bilaterally, and was 
able to flex 60 degrees equal, bilaterally.  He had 340 
degrees of abduction on the left and right.  Opposition was 
intact and pincher grasp was intact but reduced on the right.  

The assessment was status post gunshot wound with resulting 
surgical correction in 1968 leaving him with a deficit loss 
of range of motion, bony abnormality in the first digit of 
the index phalanx, and obviously compensatory weakness and 
changes in the joints throughout the hands.  The examiner 
opined that the appellant had a loss between 50 to 60 percent 
of his range of motion, strength, coordination, and usability 
of the right hand, and an additional loss of 10 percent with 
flare-ups.  

On VA examination for ear disease in July 2002, the appellant 
stated that he had had occasional mild tinnitus for a few 
seconds at time every few days.  The relevant impression was 
minimal tinnitus.  

On VA examination in July 2003, the appellant complained of 
constant tinnitus since service.  The examiner stated the 
following:

While [the appellant] reports having 
tinnitus since his military noise 
exposure, his previous military medical 
records indicate that he has denied this 
in the past.  Therefore, I question the 
validity of his tinnitus complaints.  

In a statement in support of the claim, received in August 
2003, the appellant related that as a result of PTSD, he had 
difficulty sleeping and was hypervigilant.  He stated that 
each night he lay awake listening for noises that might 
signal danger.  

The appellant's vocational rehabilitation folder shows that 
the appellant attended college since 2000.  The records 
reflect pursuit of a Bachelor's degree.  

Criteria

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury, which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Effective August 26, 2002, during the pendency of this 
appeal, the schedular criteria for the evaluation of service- 
connected hand injuries underwent revision.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeals process has 
been concluded, the appellant is entitled to consideration of 
each version.  However, a liberalizing law or VA issue may be 
no earlier than the date of the change and a change in the 
rating schedule, alone, may not serve as a basis to reduce.  
38 U.S.C.A. §§ 1155, 5110 (West 2002).

The pertinent rating criteria for evaluating finger injures 
in effect prior to August 26, 2002 were as follows:

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3) With only one joint in a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cms.) of 
the median transverse fold of the palm; when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

(4) With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

A 20 percent rating is warranted for favorable ankylosis of 
middle finger, ring finger and little finger of the major or 
minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5222 (1998).  
Diagnostic Codes 5220, 5222 and 5223 are not pertinent in 
this case since they pertain, respectively, to favorable 
ankylosis of five digits of one hand, four digits of one 
hand, and two digits of one hand.

(a) The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips of the fingers to within 2 inches (5.1 cms) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.

(b) Combinations of finger amputations at various levels, or 
of finger amputations with ankylosis or limitation of motion 
of the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.

The revised criteria for evaluating finger injuries, which 
became effective as of August 26, 2002, are as follows:

Limitation of motion of the thumb:  A 20 percent rating is 
warranted-for the major or minor arm-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A noncompensable rating is warranted-for the major 
or minor arm-with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5228 (2003).

Limitation of motion of the index or long finger: A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is warranted-
for the major or minor arm-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2003).

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. 4.71a, Diagnostic 
Code 5010.

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as follows:  a 10 
percent rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups; a 20 percent rating is warranted where there is 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 
(PTSD) (2003), a 100 percent evaluation is provided where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is provided where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation is 
provided for occupational and social impairment with mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

VCAA

Initially, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the initial agency of 
original jurisdiction (AOJ) decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  
 
Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start 
all over again as though no AOJ action had ever occurred.  
The Court stated that it recognized that where the notice 
was not mandated at the time of the initial AOJ decision, 
the AOJ did not err in not providing such notice.  It 
indicated, however, that the appellant had the right to VCAA 
content-complying notice and proper subsequent VA process.  
In this case, a VCAA notice was sent by the Board in June 
2003.  He was provided with process in August 2003.  

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the May 
1996, July 1996, and July 1999 rating decisions of the 
reasons and bases for the decisions.  He was further notified 
of this information in the July 1996 and July 1999 statements 
of the case and the July 1999, December 2000, and August 2003 
supplemental statements of the case.  The Board concludes 
that the discussions in the May 1996, July 1996, and July 
1999 rating decisions and in the statements and supplemental 
statements of the case, which were all sent to the appellant, 
informed him of the information and evidence needed to 
substantiate the claims.  By letter dated in June 2003, he 
was advised of the evidence he needed to submit to 
substantiate his claims, VA's duty to notify him about his 
claims, VA's duty to assist in obtaining evidence for his 
claims, what the evidence must show to substantiate his 
claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  By letter, he was advised of 
the procedures by which to submit additional evidence.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claims.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  The Board notes that any defect in 
VCAA notice in regard to tinnitus is moot, as that claim is 
herein granted.  

Analysis

I.  Service connection

The appellant contends that he has tinnitus as a result of 
service.  We agree.  

Initially, the Board notes that in the June 2003 Board 
remand, the AOJ was specifically requested to obtain a VA 
opinion in regard to a diagnosis and the etiology of any 
tinnitus.  The July 2003 VA opinion obtained is ambiguous as 
to diagnosis and/or etiology.  Regardless, service records 
reflect that the appellant was a batteryman during service 
and thus, we accept that he had noise exposure during 
service.  The records reflect complaint of tinnitus during 
service.  On VA examination in July 2002, the diagnosis was 
minimal tinnitus.  The Board is unable to disassociate the 
in-service complaint of tinnitus from post-service diagnosis 
of tinnitus.  The evidence is in support of the claim of 
entitlement to service connection for tinnitus.  Therefore, 
the appeal is granted.

II.  Rating

PTSD

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  In such cases, the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 10 
percent for PTSD is warranted at any time during the appeal 
period.  We conclude that the disability has not 
significantly changed and that a uniform rating is warranted.  

Initially, the Board notes that GAF scores of 55 and 65 have 
been assigned.  Although the GAF score does not fit neatly 
into the rating criteria, the GAF score is evidence, which 
the Court has noted to be of importance.  Carpenter v. Brown, 
8 Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  In reaching a determination in this case, the Board 
has considered the whole of the evidence, to include the 
appellant's statements, the assigned GAF scores, and the 
medical opinions and observations.

The appellant asserts that a higher evaluation is warranted 
for his PTSD.  Essentially, he asserts that he has anxiety, 
nightmares, hypervigilance, and difficulty sleeping.  

The evidence establishes that the appellant resided with his 
children, and his wife of 12 years.  In addition, he has been 
employed for many years.  In fact, he stated that he was 
working as a victims' advocate in April 2002, and he has been 
attending college.  

The examiners have noted that the appellant was adequately 
groomed and oriented to person, place, and time.  In April 
2002, his speech had a regular rate and rhythm, and the 
volume was normal.  The July 2002 VA examiner specifically 
stated that there was no evidence of obsessive or ritualistic 
behavior.  The Board notes that the appellant has complained 
of an irritable and/or anxious mood.  In May 2002, however, 
he specifically stated that his mood was "fine."  In April 
2002, he specifically denied any symptoms or history 
consistent with panic attack disorder.  
In addition, while he complained of occasional problems with 
concentration in April 2002, the April 2002 VA examiner 
specifically stated that concentration and memory were 
intact, and recent and remote memory were noted to be in the 
average range on examination in July 2002.  

The Board notes that the appellant has implied that a self-
inflicted gunshot wound to his hand during service in Vietnam 
might have been intentional.  Both he and the medical 
professional, however, noted that if that were the case, such 
would have been done with the intent of self-preservation, 
that is, to curtail service in Vietnam, not with suicidal 
intent.  Regardless, the appellant has consistently denied 
suicidal ideation, to include specific denials in April 2002, 
May 2002, and July 2002.  In regard to sleep disturbance, the 
Board does not doubt that the appellant has difficulty 
sleeping.  The medical records, however, reflect that such is 
due to sleep apnea.  

The Board is aware that the GAF scores have varied during the 
appeal period.  In essence, there is a conflict in the 
evidence.  The Board has specifically considered the GAF 
score and the mental status examination resulting in the 
score.  The Board again notes that the actual psychiatric 
manifestations described in the reports have not 
significantly changed.  Rather, it appears that it is the 
skill of the professional in reaching the score that is 
different.  Based upon the relatively mild impairment 
described in each report, the Board concludes that the more 
probative evidence consists of the medical reports and the 
GAF of 65 rather than the GAF of 55.  Furthermore, when the 
GAF of 55 was entered, the examiner included other diagnoses 
and specifically concluded that the appellant did not meet 
the full criteria for a diagnosis of PTSD.  

The appellant is competent to assert that his symptoms are 
worse.  He is not, however, a medical professional and his 
statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Board 
finds the medical evidence to be more probative of the 
severity of his PTSD.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the appeal is 
denied.  

Right hand gunshot wound, with deformity and loss of motion 
of the index finger, degenerative arthritis of the thumb, 
carpometacarpal joint, and long finger strain

Initially, the Board notes that the appellant's right hand 
disability is rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5222.  As noted, during the 
pendency of this appeal, the schedular criteria for the 
evaluation of service- connected hand injuries underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the appellant is 
entitled to consideration of each version.  The effective 
date of a liberalizing law or VA issue can be no earlier than 
the effective date of the new law or regulation.  VAOPGCREC 
3-2000 (April 10, 2000).  See also 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

The evidence in this case tends to establish that the 
involved fingers are not ankylosed, either favorably or 
unfavorably.  Examinations of the hand have consistently 
found range of motion.  On VA examination in July 2002, the 
metacarpal phalangeal joint had 0 to 65 degrees of flexion.  
X-ray examination in 2000 showed arthritic changes not that 
the finger was ankylosed.  The Board notes that the AOJ has 
treated all three fingers involved as if they were ankylosed 
and thus, assigning a 40 percent evaluation.  This is the 
maximum schedular evaluation for impairment of the thumb and 
two fingers, unless amputation, loss of use, or unfavorable 
ankylosis.  Although the appellant has implied loss of use, 
the most favorable evidence described a 50 to 60 (60-70 on 
flare-up) percent loss of use.  Such finding does not equate 
to loss of use.  Further, the evidence does not establish 
involvement of any of the other fingers.  

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the appeal is 
denied.  



ORDER

Service connection for tinnitus is granted.  

An evaluation in excess of 10 percent for PTSD is denied.  

An increase evaluation for right hand gunshot wound, with 
deformity and loss of motion of the index finger, 
degenerative arthritis of the thumb, carpometacarpal joint, 
and long finger strain, is denied.  


REMAND


On a VA Form 21-4138, received in March 2002, the appellant 
stated that he desired to have a Decision Review Officer 
review his claim in regard to service connection for 
hepatitis.  It does not appear that there was a DRO review of 
this claim or that the request was answered.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development.  

1.  The AOJ should answer the request 
for review by a DRO.  

2.  The appellant is advised that if he 
has, or is able to obtain, evidence 
relevant to his claim, he must submit 
the evidence.  

3.  The AOJ should implement the grant 
of service connection for tinnitus and 
revisit the issue of a total rating for 
compensation based on individual 
unemployability.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



